Title: To John Adams from Joseph Gardner Swift, 3 May 1824
From: Swift, Joseph Gardner
To: Adams, John


				
					Dear Sir,
					New York 3d May 1824
				
				When I had the honour to be at your residence in 1817 (while accompanying President Monroe) I was gratified by some account which you were pleased to give me, of my Grand Father Samuel Swift, formerly a Lawyer of Boston, whom you designated as a friend of yours & as the “Widows friend”—& whose name you had before mentioned, in some Printed Letters, as a distinguished Whig:—It is natural &, with just  views, it is commendable in man to reflect with interest upon the conduct & character of his progenitor.—I have heard that my G. Father was a zealous & a effective Whig—that he died in 1775 a Prisoner & Martyr under the Tyrrany of Gage,—that he was foremost & useful in Public Meetings in urging his fellow Citizens to resist oppression & especially to resist Gages call to the Bostonians to deliver up their Arms:—The premature death of their G Father led to the dilapidation & final loss of his Property while Boston was a Garrison,—This then Young family driven to various parts of this Country & made Poor, were dispersed, & thus we know little of this G. Father except from tradition.—If you will at a leisure moment cause an amanuensis to note to me any information of the Character & Conduct of Saml. Swift & especially as touching the great struggle for Independence, it will be received as a distinguished favour,—One of my objects in taking this liberty is to be Enabled to tell my Six Sons what share their progenitor may have had in contributing to bring about that War which made a nation Free & Happy!—When a Youth I had the honour to receive from you (when President U.S.) the appt. of Cadet  & was the first graduate of the West Point Mily. Academy—from thence I was grade by grade promoted to the Rank of Brigr: Genl: in the Corps of Engineers—which Post, since the late War, I resigned & am now the Surveyor of this Port—Pardon this trouble,With veneration & grateful Respect / Your fellow Citizen
				
					Jn: G: Swift
				
				
   under an impression that our Corps of (native) Engineers, educated by the Country, was not equal to the forming a judicious system of defence, our Govt. in 1816 imported an Engineer from France,—this damper to the emulation of a Corps of Native Americans, this national admission of inferiority was a severe wound to the Corps of Engr. who had just come though a War with distinguished Honour,—I have however the satisfaction to Know that the System of defence of our Sea Board now progressing, is mainly the emanation of the Mind of our own Corps,—Excuse this digressing Note, at the same time permit me to mention that towards the French Engineer alluded to, the Corps & myself entertain personal high Respect—the act of injury was not his—His talents might have been more congenially directed—

   Jn. G. Swift

			